Citation Nr: 1533375	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  06-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD and chronic cough disorders and to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for diabetes mellitus

4.  Entitlement to service connection for pes planus and degenerative joint disease of the metatarsophalangeal (MTP) joints of both great toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active duty from May 1987 to September 1987 and from January 1988 to January 1992.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from January 1991 to May 1991.  He also served in the United States Army Reserve (USAR.) until 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 (hypertension, pes planus, and diabetes mellitus issues) and June 2007 (sleep apnea issue) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The agency of original jurisdiction (AOJ) consists of the RO and the Appeals Management Center (AMC).  

In February 2010, the Board remanded to the AOJ the hypertension, pes planus, and diabetes mellitus issues.  

In December 2011, the Board remanded to the AOJ all issue listed above on the title page.  

In May 2014, the Board remanded to the AOJ the hypertension and sleep apnea issues.  

These Remands were for further development.  

The Board apologies for the delays in the full abjudication of this case. 

The procedural posture of the pes planus and diabetes mellitus claims is complicated so the Board will explain it:  Following the March 2006 rating decision, VA received the Veteran's Notice of Disagreement with that decision, including the denials of service connection for pes planus and diabetes mellitus.  In October 2006, the AOJ issued a Statement of the Case that included those issues and as well as others.  The Veteran perfected his appeal to the Board the following month.  The Board remanded those issues, as well as others, to the AOJ for additional development in February 2010.  In that document, the Board also denied service connection for shin splints.  The diabetes mellitus and pes planus issues, along with others, were returned to the Board after that February 2010 Remand and the Board again remanded them, along with others, to the AOJ in December 2011 for additional development.  There was no adjudication of any other appeals at that time.  

In the December 2011 Remand, the Board directed that VA afford the Veteran a VA examination with regard to the nature and etiology of his diabetes mellitus and pes planus and readjudicate the claims, and, if the benefit was not sought, issue a supplemental statement of the case (SSOC) and return the matter to the Board.  

In January 2012, VA afforded the Veteran a general medical examination, including examination as to his diabetes mellitus and pes planus.  The examiner indicated that the Veteran had diabetes mellitus with a date of diagnosis in 2000.  The examiner indicated that the Veteran's diabetes mellitus was less likely than not related to his active service.  The AOJ issued an SSOC in January 2013 which included the diabetes mellitus issue.  There was no further mention of the pes planus issue in that SSOC.  There has been no subsequent adjudication of the diabetes mellitus or pes planus claims by the AOJ.  A review of the record does not reveal a withdrawal of the either claim or appeal.

In May 2013, the Board denied the Veteran's appeal as to higher disability ratings for a chronic cough disability and service connection for hypertension and remanded the issue of entitlement to service connection for sleep apnea to the AOJ for additional development.  In the Introduction of that document, the Board stated that in the February 2010 and December 2011 Board decisions, the Board adjudicated various service connection issues that were previously on appeal and those issues were no longer before the Board.  The only adjudication by the Board in February 2010 was the denial of the appeal as to entitlement to service connection for shin splints.  There was no adjudication of any issue by the Board in December 2011.  

In July 2014, the AOJ received a claim for service connection for pes planus and diabetes.  The AOJ sent a letter to the Veteran in May 2014 informing him that he had previously been denied service conjection for pes planus and diabetes and was notified of the decision in March 2006 and the appeal period had expired and the decision was final.  

That letter stated an incorrect fact:  the appeal period did not expire, rather the Veteran appealed the denials to the Board and the diabetes mellitus and pes planus issues have remained pending since the Veteran filed his Notice of Disagreement in March 2006.

In a May 2015 rating decision, the AOJ determined that claims of entitlement to service connection for diabetes mellitus and pes planus had been previously denied and could not be reopened because new and material evidence had not been submitted.  

The Board finds that this rating decision has no effect because the issues have remained on appeal since 2006.

In a May 2013 decision, the Board denied the appeal as to the hypertension issue.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  

In a November 2013 Order, the Court granted an October 2013 joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2013 decision as to the hypertension issue, and remanded the matter to the Board for compliance with the terms of the JMR.  Many of the issues cited above were not addressed.    

This is the first time this case has been before the undersigned.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current bilateral pes planus was caused by his active service.  

2.  The Veteran's current hypertension did not have onset during active service, was not caused by active service, was not caused and has not been aggravated by his service-connected PTSD, and did not manifest within one year of separation from active service.  

3.  The Veteran's current diabetes mellitus did not have onset during active service, was not caused by active service, was not caused and has not been aggravated by his service-connected PTSD, and did not manifest within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.317 (2014), 3.310 (2006).  

3.  The criteria for service connection for diabetes mellitus have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.317 (2014), 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active service includes active duty.  Active service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (2014).  

There is no indication, nor has the Veteran claimed, that he incurred diabetes mellitus or hypertension during a period of ACDUTRA.  There is no indication, nor has the Veteran claimed, that he had an injury during a period of INACDUTRA that led to hypertension or diabetes mellitus.  Military reports of medical history and examination from 2002 document that there was no indication during his USAR service that he had diabetes mellitus or hypertension.  The Board thus concludes that any period of ACDUTRA or INACDUTRA that the Veteran had in the USAR does not provide a basis for granting service connection for hypertension or diabetes mellitus.  

The in-service and nexus elements will be presumed for certain chronic diseases, including hypertension, arthritis (degenerative joint disease), and diabetes mellitus, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.3099a) (2014).  

Another avenue to establish service connection is through a theory of entitlement referred to as "secondary service connection."  That is, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown , 7 Vet. App. 439 (1995). 

Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's claims and appeal. That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) a disease or injury for which service connection had not yet been established.  The additional burdens were imposed by language that VA would not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  The appropriate version of § 3.310 in the instant case is that version effective prior that revision, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The reason the earlier version is potentially more favorable to the Veteran is the earlier version does not require a showing of a baseline level of severity of the nonservice-connected disease or injury in order to establish service connection based on aggravation.

Service connection will be presumed for certain disabilities suffered by Veterans with service in the Persian Gulf (Southwest Asia theater of operations) prior to December 31, 2016. 38 U.S.C.A. § 1113, 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2014). 

VA will pay compensation to a Persian Gulf veteran with a qualifying chronic disability that became manifest-during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or to a degree of 10 percent or more during the presumptive period prescribed by law.  38 U.S.C.A. § 1117.  The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Veteran in this case is a Persian Gulf Veteran.  

A subsection of the implementing regulation, 38 C.F.R. § 3.317, provides as follows: 

(2)(i) For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): 
      (A) An undiagnosed illness; 
(B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: 
      (1) Chronic fatigue syndrome; 
      (2) Fibromyalgia; 
(3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

38 C.F.R. § 3.317(a)(2)(i). 

For purposes of § 3.317, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

In a notice in the Federal Register, the Secretary provided an explanation with regard to 38 C.F.R. § 3.317(a)(2)(i)(B) as follows:  

If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness."  In adjudicating claims under § 3.317(a)(2)(i)(B), VA will continue to apply the term "medically unexplained chronic multisymptom illness" as currently defined in § 3.317(a)(2)(ii):  "A diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."

Finally, § 3.317(a)(2)(ii) exempts "[c]hronic multisymptom illnesses of partially understood etiology and pathophysiology" from being considered medically unexplained chronic multisymptom illnesses.  To further clarify this exclusion, we have added the specific examples "diabetes" and "multiple sclerosis."  This clarification does not alter any existing rights under the current regulation, but merely provides examples to better illustrate the current regulation. The two listed examples, diabetes and multiple sclerosis, were cited by Congress in the legislative history of the authorizing legislation as examples of conditions that would not be within the scope of the statutory term "medically unexplained chronic multisymptom illnesses."  See Joint Explanatory Statement, 147 Cong. Rec. at S13, 238. When VA issued the rule currently in § 3.317(a)(2)(ii), we similarly explained that diabetes and multiple sclerosis were examples of conditions that would not meet the statutory and regulatory definition of "medically unexplained chronic multisymptom illnesses." 68 FR 34539, 34540 (June 10, 2003).

75 Fed. Reg. 61,995 -01, 61,995-96 (Oct. 7, 2010). 

The Joint Explanatory Statement included the following language: 

Section 202 of the compromise agreement authorizes the Secretary effective March 1, 2002, to pay compensation to any eligible Gulf War veteran chronically disabled by an "undiagnosed illness," a "medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms," or "any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection" (or any combination of these).  The term "undiagnosed illnesses" has been interpreted by VA to preclude from eligibility for benefits under sections 1117 or 1118 of title 38, United States Code, any veteran who has received a diagnosis, even if that diagnosis is merely a descriptive label for a collection of unexplained symptoms.  This provision's addition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms" to the list of compensable conditions fully implements the intent of Public Law 103-446.  Public Law 103-446 authorized the Secretary to compensate certain Gulf War veterans disabled by symptoms that could not be connected conclusively to specific wartime exposures otherwise not compensable under other existing statutory bases.

This provision's addition of "medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms" to the list of compensable conditions fully implements the intent of Public Law 103-446.  Public Law 103-446 authorized the Secretary to compensate certain Gulf War veterans disabled by symptoms that could not be connected conclusively to specific wartime exposures otherwise not compensable under other existing statutory bases.

In selecting this language, it is the intent of the Committees to ensure eligibility for chronically disabled Gulf War veterans not withstanding a diagnostic label by a clinician in the absence of conclusive pathophysiology or etiology.  The compromise agreement's definition encompasses a variety of unexplained clinical conditions, characterized by overlapping symptoms and signs, that share features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Aaron and Buchwald, A Review of the Evidence for Overlap Among Unexplained Clinical Conditions, 134(9) Annals of Internal Med:868-880 (2001).  Although chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are the most common diagnoses under this definition, other conditions that may be characterized similarly include other chronic musculoskeletal pain disorders and chronic headache disorders.

By listing the first three diagnoses as examples, it is the Committees' intend to give guidance to the Secretary rather than to limit eligibility for compensation based upon other similarly described conditions that may be defined or redefined in the future.  The Committees do not intend this definition to assert that the cited syndromes can be clinically or scientifically linked to Gulf War service based on current evidence, nor do they intend to include chronic multisymptom illnesses of partially understood etiology and pathophysiology such as diabetes or multiple sclerosis.

For purposes of § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of § 3.317 (a)(1), signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

Presumptive service connection is available for Persian Gulf veterans for certain enumerated infectious diseases. 38 C.F.R. § 3.317(c).  The Veteran has never alleged that he had any of the enumerated diseases. 

This regulation also includes other requirements that must be satisfied for presumptive service connection based on status as a Persian Gulf veteran, such as the degree of disability and when it was manifested.  Those provisions are not the bases for the Board's adjudications in this decision.  

Service treatment records do not show any complaints or diagnoses of pes planus, hypertension, or diabetes.   These records appear complete as they note problems from June 1988 through September 1991.  

In December 1991, he declined a medical examination at separation from active duty.  He completed a form in which he did not indicate any medical problems, providing factual evidence against his own claims at this time. 

VA provided adequate examinations with regard to the pes planus, diabetes mellitus, and hypertension issues in September 2010 and in January 2012.  Both examiners stated that they had reviewed the claims file and both stated that service treatment records were not included in the claims file for their review.  An adequate medical opinion with regard to his hypertension was also provided in January 2013.

Under the facts of this case, the lack of review of the service treatment records by the examiners in September 2010 and January 2012 is not prejudicial to the Veteran and does not render either examination inadequate or less probative.  The Court has explained that, historically, "the Court and VA have invoked the notion of reviewing the "claims file" as a surrogate for obtaining an overview of the entire medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  What is required for an adequate medical opinion is that the examiner has sufficient facts and data upon which to base the opinion, the opinion is the product of reliable methods and principles, and the examiner has applied the principles and methods reliably to the facts.  Id. at 302.  

The Court stated that "the claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form and expert opinion.  Id.  at 303.  If what is in the claims file would not matter, then the fact that the claims file was not reviewed does not matter.  

Here, the service treatment records have been reviewed by the Board and are of record.  Those service treatment records include no mention of diabetes, hypertension, or pes planus (and, therefore, if reviewed by a doctor, would not provide a basis to grant the claims).  The Veteran himself has reported that he was diagnosed with hypertension and with diabetes mellitus in 1999 or 2000.  

Simply stated, what is contained in the service treatment records does not matter to the issues before the Board or to the questions that were required of the examiners.  Moreover, the January 2013 examiner discussed the blood pressure readings that are listed in the service treatment records.  Hence, the fact that the 2010 and 2012 examiner review of the claims file did not include service treatment records does not matter in this case.  
      
      A.  Pes Planus

An examination of the Veteran's feet during an October 2005 Gulf War Guidelines examination revealed pes planus.  

Physical examination in September 2010 revealed bilateral pes planus.  The examiner stated that without review of the service treatment records, he could not opine as to whether the Veteran's pes planus was due to service.  The Board notes that there is no diagnosis or mention of pes planus in the service treatment records, a fact that is unimportant in this case as the evidence shows that, regardless of whether pes planus was noted during service, the Veteran's service caused his pes planus.  

In the report of the January 2012 examination, the examiner acknowledged that pes planus was noted during a 2005 VA examination.  She also indicated that he had arthritis of the first MTP joints.  The examiner opined that the Veteran's pes planus and arthritis of the MTP joints are at least as likely as not related to his active service.   She explained that the running and physical training required in active military service and in the individuals deployed in war areas, such as the Veteran, is known to cause or enhance degenerative changes in the feet, particularly the great toes.  The examiner further explained that pes planus can be aggravated by these activities performed in heavy boots while wearing heavy gear.  

The Board finds this opinion to be sufficient medical evidence to satisfy the nexus element.  The Board also finds that service in the U.S. Army, such as that performed by the Veteran, necessarily includes the in-service events - marching and running in heavy boots and gear - the Board does not need evidence to support such a basic fact of military service (there is simply a lot of marching in service).

All three elements of service connection are met for bilateral pes planus in this case.  Finally, although the examiner referred to aggravation of pes planus from the heavy boots and gear, there is no indication that the Veteran had pes planus prior to his active service so the full extent of his pes planus is found to be due to his active service.  The appeal as to service connection for pes planus must be granted.  

	B.  Hypertension

The Veteran has contended that it is "reasonable" to assume that his current hypertension began during his military service.  He has stated he did not find out about having hypertension until several years after discharge from service in 1992.  In the alternative, he has claimed that his hypertension is caused or aggravated by his service-connected PTSD.  In this regard, he has asserted that PTSD heightens the effects of his high blood pressure and believes that there is a significant link between the two.  See January 2009, May 2011, and January 2013 lay statements from the Veteran.  

Post-service, there is no probative evidence of hypertension within one year after the Veteran's separation from service in 1992.  In fact, he even had a normal blood pressure reading of 100/70 in a private treatment record dated in July 1995, providing factual evidence of high probative weight against this claim and making it at least less "reasonable" to assume (or, for our purposes, as likely as not), unlike the foot problem, that this problem is related to service. 

The first probative evidence of hypertension is contained in private treatment records dated in 1996, which assessed the Veteran as having high blood pressure.  Therefore, the presumption of in-service incurrence for hypertension is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Beginning four years after discharge from service, in May 1996, January 1997, and June 1997 private treatment records, consistent elevated blood pressure readings of 130/100, 134/110, 130/110, and 138/96 were recorded.  

The Veteran was advised about his "high" blood pressure, but he "refused to accept."  

Notably, an accompanying diagnosis of diabetes was also mentioned.  VA treatment records document treatment for hypertension by way of medication in 2000 and thereafter.  

During the September 2010 examination, the Veteran reported that he had been diagnosed with hypertension between 1999 and 2000.  The examiner commented that post service treatment records documented a diagnosis of hypertension in 2000.  The examiner opined that his hypertension was less likely than not caused or related to his military service.  The rationale was that he was first diagnosed with hypertension several years after service.  The examiner also explained that hypertension is a diagnosable disease with a known etiology and not caused or related to a specific exposure during the Veteran's service in Southwest Asia and the date of onset and risk factors for hypertension.  The examiner explained that the Veteran reported onset of hypertension eight years after separation from active duty.  The examiner explained that the known set of risk factor for hypertension included familial predisposition, increased body mass, and increasing age and that hypertension is a common illness seen in one out of three adults in the United States.  

The January 2012 examination report notes that hypertension was first diagnosed in the year 2000.  The examiner described hypertension as a diagnosable disease with a known etiology and stated that the Veteran's hypertension is less likely as not related to or caused by a specific exposure experienced by the Veteran in Southwest Asia.  The rationale for her determination that the Veteran's hypertension is not related to service was that the onset of hypertension was eight years after active military service and she explained that there is a known set of risk factors for hypertension to include familial predisposition, increased body mass, and increasing age.  She commented that hypertension is a common illness seen in one out of three adults in the United States.  

These opinions are evidence against the Veteran's claim.  They provide medical determinations that his hypertension is a diagnosable disease of known etiology so the 38 C.F.R. § 3.317 presumption is not for application.  

Of record is a January 2013 medical opinion addressing the Veteran's hypertension.  The medical profession indicated review of the claims file, including the service treatment records and listed blood pressure readings from the service treatment records.  She opined that it is less likely than not that the Veteran's hypertension is caused or aggravated by his service-connected PTSD and that it was less likely than not that he had hypertension or pre-hypertension during service.  

The January 2013 VA examiner explained that the Veteran was not diagnosed with hypertension until several years after service.  The examiner explained that although there were instances of elevated blood pressure readings during service, these readings were "less likely than not" indicative a "pre-hypertension" while on active duty.  In so doing, the examiner cited to the Centers for Disease Control and Prevention (CDC) definition of hypertension and explained that the Veteran did not meet the specific criteria during service.  The examiner also noted that the in-service readings were only single readings taken during examinations for minor injuries and common illnesses.  Instead, she opined that the Veteran's hypertension was related to his "uncontrolled diabetic state" and his obesity.  In so doing, she noted that his hypertension and diabetes began together after service.  The examiner also cited to medical treatise evidence in support of her conclusion.  Moreover, August 2009 medical treatise evidence in the claims folder also states that obesity can be associated with hypertension.  

This examiner addressed the question of whether the Veteran's hypertension was caused or aggravated by his PTSD.  She explained that there is a lack of scientific evidence based medical data to support such a nexus.  

Overall, this VA opinion was thorough, supported by an explanation, based on a review of the claims folder, and mostly supported by the evidence of record.  Importantly, the Veteran has not submitted any contrary medical opinion of record with regard to hypertension.  

With regard to secondary service connection, the Board finds there is simply no probative evidence of record that the Veteran's service-connected chronic PTSD disability caused or aggravated a current hypertension disorder.  No medical professional of record has provided an opinion to support the Veteran's general assertions of secondary service connection and, in fact, there is evidence against such a finding. 

The January 2013 VA examiner's opinion was detailed, thorough, based on a review of the pertinent evidence of record, and supported by adequate reasoning and medical treatise evidence.  It provides strong medical evidence against secondary service connection for a hypertension disorder by way of proximate cause or aggravation.  The Board finds that this unfavorable medical opinion is entitled to great probative weight against the claim.  Significantly, there is no contrary medical opinion of record.  

The Board has considered the Veteran's assertions that his hypertension is due to service including his PTSD.  There is no indication that the Veteran has expertise in determining the cause of a hypertension or what aggravates hypertension.  He is thus a non-expert, or layperson, in this regard.  

Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.  

Here, the Veteran has not provided any specific lay description of hypertension symptoms during or immediately after discharge from service.  What causes or aggravates hypertension is a complex question and one not answerable by observation of one's senses.  Hence, the Veteran's opinion as to causation or aggravation of his hypertension by PTSD, or causation or onset during service is not competent evidence.  

The most significant evidence as to whether the Veteran's hypertension had onset during service, was caused directly by his active service, or was caused or aggravated by his PTSD is the medical evidence, including the medical opinions just discussed.  That evidence is unfavorable to the claim.  
 
Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for hypertension on a direct, presumptive, and secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

      B.  Diabetes Mellitus

Private treatment records document a concern as to blood glucose levels and the possibility of diabetes in May 1996 and January 1997.  The January 1997 private treatment records provide a questionable ("Diabetes ?") diagnosis of diabetes.  During the September 2010 examination, the Veteran reported that he was diagnosed with diabetes mellitus between 1999 and 2000.  The examiner stated that post service medical records documented a diagnosis of diabetes mellitus several years after separation from active duty.  The examiner opined that his diabetes mellitus was less likely than not caused or related to his military service.  The rationale was that he was first diagnosed with diabetes mellitus several years after service.  

With regard to the diabetes mellitus, the January 2012 VA examiner opined that it is less likely than not that the Veteran's diabetes mellitus is related to or was incurred during the Veteran's active service, including due to a specific exposure experienced by the Veteran in Southwest Asia.  The examiner stated that diabetes mellitus is a diagnosable disease with a partially explained etiology.  The examiner also noted that that private treatment records documented that the Veteran's diabetes mellitus had been present since 2000, putting onset eight years after separation from active duty.  

The examiner explained that the Veteran's body mass index (BMI) was 39.6, putting him in the obese range and explained that there is a known relationship between obesity and diabetes type II.  

The Board finds these examination reports to be adequate and to be evidence against a grant of service connection for diabetes mellitus.  The 2012 opinion includes a medical determination that diabetes mellitus is a diagnosable disease of partially understood etiology so the 38 C.F.R. § 3.317 presumption is not for application.  The evidence shows that it did not manifest during service or within one year of separation from service.  The medical evidence is against a finding that it was directly caused by his active service.  

The Board has considered the Veteran's opinion that his diabetes is due to service.  As discussed in the section above addressing the hypertension claim, the Veteran is a layperson with regard to providing nexus opinions as to a current disease and his active service when such a relationship is a complex one not subject to a probative opinion by the use of one's senses.  The explanation with regard to hypertension is equally applicable to diabetes.   The nexus question is a complex one with regard to both diseases.  As such, the Veteran's nexus opinion is not competent evidence as to his diabetes.  

The most probative evidence of record as to a nexus between the Veteran's service and his diabetes are the medical opinions already discussed.  The preponderance of evidence, therefore, is against the diabetes mellitus service connection claim.  Hence, the appeal as to that issue must be denied.  There is no reasonable doubt to be resolved as to his issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2005 and March 2006.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations and/or obtained adequate opinions in 2010, 2012, and 2013, as explained in the Merits section of this document.  

In the October 2013 JMR, the Parties referred to the December 2011 Board Remand in which the Board remanded the hypertension issue and noted certain service records.  

In that December 2011 Remand, the Board commented that the Veteran's service records included a July 1997 medical examination report indicating that it was for the purpose of enlistment and included an October 2002 report of medical examination which was conducted for retention in the USAR.  The Board directed the AOJ to request verification of each period of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and to prepare a summary of such dates.  

Following that December 2011 Remand, the AOJ made the request as ordered.  A response was provided, reporting that the Veteran had active duty from January 6, 1999 to January 5, 1992 and stated "[t]he record gives no indication of any [ACDUTRA] or [INACDUTRA] for this Veteran until Veteran was discharged from the Reserves on 9/5/1995."  The Board issued the now vacated May 2013 decision and stated that there was substantial compliance with the December 2011 Remand directive.  

In the October 2013 JMR, the Parties agreed that the Board erred in failing to provide an adequate statement of reasons and bases as to how VA substantially complied with the December 2011 Remand directive.  The Parties stated as follows:  

The response provided to the AMC appears to be limited to the time period prior to September 5, 1995, and did not include any information as to dates of active duty, active duty for training or inactive duty for training after that date.  Consequently, remand is warranted for the Board to address how VA substantially complied with this aspect of the December 2011 remand order.  

In May 2014, the Board remanded the hypertension issue to the AOJ with the following instructions:  

The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's Army Reserve Unit, the Army Human Resources Command, or any other appropriate Federal or State custodian, to verify each period of active duty, ACDUTRA, and INACDUTRA for the Veteran in the United States Army Reserve subsequent to September 1995.  

If these records are unavailable or do not exist, a negative reply to this effect is required from the appropriate custodian.  

The AOJ should then prepare a summary of the dates of active duty, ACDUTRA, and INACDUTRA for the Veteran in the Army Reserve subsequent to September 1995.

Following the Board's May 2014, Remand, the AOJ obtained and added to the record numerous service personnel and service treatment records.  Of record is an Official Military Personnel File (OMPF) Request Form dated in January 2013.  There is also an envelope with "Reserve STRs 10/5/02-2/1/03" handwritten on it.  Documents from that envelope include numerous medical documents.  One such document is a DD Form 2807-1, report of medical history, dated in October 2006 in which the Veteran indicated that he had never had high or low blood pressure or high or low blood sugar.  An identically dated report of medical examination does not indicate hypertension or diabetes mellitus.  There are other medical documents in the file, including the 1997 report of medical examination.  

Also added to the record following the AOJ's request is a single page with DPRIS AG5 and vos dated in January 2015.  The other documents are the Veteran's service personnel records and include numerous documents dated in or after 1995.  These include one signed in July 1997 acknowledging enlistment for six years in the U.S.A.R.  A Record of Assignments shows enlistment in the USAR in July 1997, assignment to the 129th Transportation Company in Olathe Kansas from July 1997 and to the HSC 244th ECB (H) in Denver Colorado from March 1999.  

An NCO Evaluation Report for the period from February 1998 to January 1999 indicates that the Veteran stopped attending drill as of October 1998 and that he does not participate in unit training.  An NCO Evaluation Report for the period from May 2002 to April 2003 indicates that the Veteran had marginal performance in that he failed to attend drill or make up drill dates as instructed.  Orders from July 2003 document that the Veteran was honorably discharged from the USAR.  

In February 2015, the AOJ sent a letter to the Veteran in which it outlined what it had done to obtain records of service after 1992.  The outlined actions are consistent with the record and the Board finds that any further efforts to obtain any records that could possibly exists would be futile.  

In that February 2015 letter, the AOJ requested that the Veteran provide any service records in his possession showing periods of service in the USAR and any other relevant evidence or information including such things as buddy statements.  He did not submit any additional evidence in response.

In a March 2015 Memorandum, the AOJ listed the Veteran's service dates as "ACTIVE DATES 1-6-1988 TO 1-6-1992  ACDUTRA 5-22-1987 TO 9-25-1987 INACDUTRA 7-24-1987 TO 1-6-1992" 

The Board finds that there has been substantial compliance with its most recent Remand.  The AOJ has exhausted sources for obtaining any records beyond what it has obtained.  Here, it appears that the Veteran did not have documented periods of INACDUTRA or ACDUTRA.  To the extent that he had INACDUTRA or ACDUTRA, all available service treatment records are associated with the claims file so particularly identifying those periods is not a meaningful exercise.  It is also noted that, from the records just described it is evident that the Veteran went for significant periods without performing any duty and it would follow that this would have an impact on the number of records generated during his USAR service.  There is no reason in this case to continue to try to document any period of INACDUTRA or ACDUTRA because the service treatment records that can be obtained are obtained -  merely documenting dates of such service would not benefit the Veteran.  

Beyond the above, based on the Veteran's own statements, there is no rational basis to remand this case again to obtain more records (which do not appear to exist) that, for reasons cited above, would not provide a basis to grant these claims, even if they did exist.  

A highly detailed review of this records clearly indicates that the actions have been fulfilled and that further development of this case, beyond the years of development of the case that has been undertaken, would not provide a basis to grant any claims. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for bilateral pes planus and arthritis of the MTP joints of the great toes is granted.  

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  


REMAND

In his February 2007 claim of entitlement to service connection for sleep apnea, the Veteran asserted that his sleep apnea is a secondary condition resulting from medication he currently takes for his service-connected chronic cough due to an undiagnosed illness. 

In May 2013, the Board remanded the sleep apnea issue for additional development, including to obtain a relevant medical opinion.  The Board directed that the examiner provide a medical opinion as to whether the Veteran's sleep apnea was caused or aggravated by his chronic cough and PTSD disabilities, including the any causation or aggravation due to the medications that the Veteran is prescribed for those disabilities.  

The examiner provided the requested opinion in July 2013.  With regard to medications, the examiner stated as follows:  

[T]he Veteran is presently taking Trazodone 50 mgs at bedtime for apparent insomnia, as it has a sedative type effect.  This medication could be accounted for as the Veteran presently has PTSD and Depression and of insomnia is a common symptom.  However, given proper treatment for obstructive sleep apnea such as C-Pap machine use at bedtime or dental mouth piece appliance to keep the airway open at bedtime, there should be no aggravation of the Veteran obstructive sleep apnea condition with the use of this medication for his insomnia, the cause of the condition is due to anatomical upper airway obstruction.  According CPRS notes of January 2009, the Veteran is presently using CPAP for his obstructive sleep apnea.  

This opinion is inadequate with regard to the medication question.  It is impossible to determine from this opinion whether the examiner is stating that without use of the CPAP machine the Trazodone does aggravate his sleep apnea.  Therefore a remand is necessary to obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to his sleep apnea by an examiner who has not previously examination him (if possible).  The examiner must review the claims file in conjunction with the examination and must interview the Veteran as to the history of his sleep apnea and his symptoms as well as his use of the CPAP machine and medication for his service-connected PTSD and cough.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is chronically worsened by any medication he takes for his PTSD and/or chronic cough, to include if it does so in the absence of his use of a CPAP machine.  That is, an explanation that there is no chronic worsening so long as the Veteran uses a CPAP machine will not be adequate; rather, the question is whether his sleep apnea is chronically worsened by his medications regardless of any use of a CPAP machine.  

2.  Then, readjudicate the sleep apnea claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning that issue to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


